Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/18/2020 has been entered. Claims 1 and 4-7 are currently pending in this application.
Allowable Subject Matter
Claims 1 and 4-7 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a reflective-type liquid crystal display device as set forth in claims 1 and 4-7.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a reflective-type liquid crystal display device comprising: a first substrate including a light-reflective first electrode; a second substrate; a liquid crystal layer; a polarizing layer provided on a viewer side of the second substrate; and a first retardation layer, a second retardation layer and a third retardation layer that are arranged in this order from a side of the polarizing layer and attached to the polarizing layer, wherein 40˚≤|θ3-2xθ2+2xθ1|≤50˚, 130˚≤|θ3-2xθ2+2xθ1|≤140˚, 220˚≤|θ3-2xθ2+2xθ1|≤230˚ or 310˚≤|θ3-2xθ2+2xθ1|≤320˚ is satisfied, where θ1 denotes an angle formed between an absorption axis or a transmission axis of the polarizing layer and a slow axis of the first retardation layer, θ2 denotes an angle formed between the absorption axis or the transmission axis of the polarizing layer and a slow axis of second retardation layer, and θ3 denotes an angle formed between the absorption axis or the transmission axis of the polarizing layer and a slow axis of the third retardation layer, wherein “160˚≤θ1≤170˚, 90˚≤θ2≤100˚, 170˚≤θ3≤180˚; 250˚≤θ1≤260˚, 180˚≤θ2≤190˚, 260˚≤θ3≤270˚; or 340˚≤θ1≤350˚, 270˚≤θ2≤280˚, 350˚≤θ3≤360˚ are satisfied which are equivalent to 
Claims 4-7 are allowable due to their dependency.
The most relevant reference, Minoura (US 6108064) and Hamada et al. (US 2004/0223094), taken along or in combination, at least fails to disclose or suggest the claim limitation of “160˚≤θ1≤170˚, 90˚≤θ2≤100˚, 170˚≤θ3≤180˚; 250˚≤θ1≤260˚, 180˚≤θ2≤190˚, 260˚≤θ3≤270˚; or 340˚≤θ1≤350˚, 270˚≤θ2≤280˚, 350˚≤θ3≤360˚ are satisfied which are equivalent to 70˚≤θ1≤80˚, 0˚≤θ2≤10˚ and 80˚≤θ3≤90˚, and a contrast ratio at a 60˚ viewing angle is 1.0 or more” in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871